Citation Nr: 1641144	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  09-38 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for chronic obstructive pulmonary disease, including as secondary to service-connected disability.

2.  Entitlement to an effective date prior to April 16, 2009 for the award of special monthly compensation based on housebound status.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARINGS ON APPEAL

The Veteran and his wife



ATTORNEY FOR THE BOARD

R. E. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from November 1964 to August 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia.   

The Veteran testified at a Decision Review Officer hearing in July 2010.  In April 2012, the Veteran and his wife testified at a hearing before the undersigned at the RO.  Transcripts of the hearings are contained in the Veteran's claims file.           

In a January 2014 decision the Board determined that the Veteran's claim for service connection for COPD encompassed a claim for service connection for silicosis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board then granted service connection for silicosis and remanded the claim for service connection for COPD for further development. 

The Veteran's COPD claim was remanded by the Board in June 2012, January 2014 and August 2014.  

The issue of an effective dated prior to April 16, 2009 for the award of special monthly compensation based on housebound status is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDING OF FACT

The Veteran has COPD that is aggravated by his service-connected silicosis.  


CONCLUSION OF LAW

The criteria for establishing service connection for COPD have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

In light of the favorable determination contained herein, further development with regard to VA's duties to notify and assist as set forth by the Veterans Claims Assistance Act of 2000 (VCAA) would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The Veteran has asserted that his COPD is aggravated by his service-connected silicosis.  He submitted a June 2014 medical opinion from his private doctor, a pulmonary physician.  The private physician stated that a patient with silicosis and COPD is almost always more symptomatic due to both conditions interacting together and reducing lung function.  He opined that the Veteran's COPD is certainly aggravated by silicosis.   

The Veteran's medical records were reviewed by a VA physician in March 2014.  The VA reviewer opined that the Veteran's service-connected silicosis was not caused or aggravated by the Veteran's COPD.  In December 2015, the VA physician again reviewed the Veteran's medical records.  The VA reviewer discussed the opinion of the Veteran's private pulmonologist as well as medical studies submitted by the Veteran in June 2014.  The VA physician then opined that the Veteran has service-connected pneumoconiosis (silicosis) that is superimposed with his COPD.  He noted that as per medical literature, it is not uncommon for pneumoconiosis to be aggravated by COPD. 

The Board notes that the March 2014 and December 2015 VA medical opinions do not specifically address whether the Veteran's COPD is caused or aggravated by the service-connected silicosis.  Consequently, these medical opinions are of little probative value regarding the question of whether the Veteran's COPD is aggravated by his service-connected silicosis.  In this case the most probative evidence of record is the June 2014 private medical opinion stating that the Veteran's COPD is aggravated by his service-connected silicosis.  There are no medical opinions to the contrary.  

Disability which is proximately due to or the result of a service-connected disease shall be service connected.  38 C.F.R. § 3.310.  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995); 38 C.F.R. § 3.310. 

Based on the above, the Board finds that the Veteran has COPD that is secondary to his service connected silicosis.  Accordingly, the Veteran is entitled to service connection for his COPD on a secondary basis.  38 C.F.R. § 3.310.  All doubt has been held in the Veteran's favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for COPD is granted.  


REMAND

The Veteran seeks an effective date prior to April 16, 2009 for the award of special monthly compensation based on housebound status.  On his February 2015 substantive appeal the Veteran perfected his housebound appeal and requested that he be provided a BVA videoconference hearing regarding this issue.  This issue was certified to the Board in March 2015.  The Veteran has not been provided the requested hearing.  Accordingly, the Veteran's claim must be remanded for the requested hearing.   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the desired Board videoconference hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


